Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sueoka (US 2018/0052298, hereinafter Sueoka).
Re claim 1, a lens barrel comprising: a fixed frame (6); a movable frame (2) that holds an optical member (lens L) and is supported by the fixed frame to be movable along an optical axis direction of the optical member (fig 1); a linear motor (16) that drives the movable frame in the optical axis direction of the optical member (par [0032]); a restriction portion (34/30, par [0039], fig 3) that is provided on the fixed frame (par [0039]), abuts onto the movable frame at an end portion on one side of a movable range of the movable frame, and restricts movement of the movable frame (par [0039]); an engagement portion (32) provided on the movable frame (fig 7); a locking member (30) that moves between a first position at which the locking member engages with the engagement portion of the movable frame and a second position at which the locking member is withdrawn from the engagement portion of the movable frame, the locking member fixing the movable frame between the restriction portion and the locking member in a case where the movable frame moves to a position at which the movable frame abuts onto the restriction portion and the locking member moves to the first position (par [0008], [0038]-[0039], fig 7); an electric actuator (18/36) that causes the locking member to move between the first position and the second position (par [0039]); and a holding mechanism that holds the locking member at the first position in a case where the electric actuator is turned off in a state where the movable frame is fixed by the locking member (par [0043]), wherein an abutting member (34) that is provided on the fixed frame, is provided at least on a side opposite to the engagement portion of the movable frame with respect to the locking member having moved to the first position, and receives a force applied to the locking member from the movable frame via the engagement portion (par [0043]-[0046], fig 7), and wherein the abutting member is separate from the electric actuator (figs 4-7). 
Sueoka discloses the claimed invention except for separate restriction portions and abutting member.  It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to utilize separate elements, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.

Allowable Subject Matter
Claims 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-13 are allowed.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696